DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) in view of Nasu et al (US 2019/0013481).

Regarding claim 1, Hatakeyama et al discloses an organic light emitting device with the following structure (Figure 1 and [0104]):

    PNG
    media_image1.png
    390
    631
    media_image1.png
    Greyscale
,
comprising a positive electrode (102) corresponding to the recited anode, a negative electrode (108) corresponding to the recited cathode, and a light emitting layer (105) between the anode and cathode.
	The light emitting layer comprises the following thermally activated delayed fluorescence compound ([0046] and Page 37 – Compound (1-401)):

    PNG
    media_image2.png
    281
    561
    media_image2.png
    Greyscale
.
This compound corresponds to the recited second compound given by Formula (2) of the claims, where rings Za, Zb, and Zc are benzene rings, i.e. unsubstituted C6 aryl rings; X21 and X22 are NRa, where Ra is benzene, i.e. an unsubstituted C6 aryl group; and Y2 is a boron atom. While the reference does not disclose the singlet energy (S1(M2)) of this compound as recited in the present claim, the compound disclosed by the reference is identical to compound BN-1 disclosed on Pages 206 and 208 of the instant Specification and which possesses a singlet energy of 2.7 eV.
	The reference teaches all the claim limitations a set forth above. However, the reference does not disclose that the light emitting layer comprises the first compound given by Formula (1) as recited in the present claims.
	Nasu et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode (Abstract and [0069]-[0071). The light emitting layer comprises the following compound ([0105] – Compound 1):

    PNG
    media_image3.png
    384
    479
    media_image3.png
    Greyscale
.
This compound corresponds to the recited first compound given by Formula (1), i.e.
(B)b-L-(A)a,
where A is a -CN group given by recited Formula (a-2), i.e.

    PNG
    media_image4.png
    41
    161
    media_image4.png
    Greyscale
.
In Formula (1) B is a 9-carbazolyl group encompassed by recited Formula (b-2), i.e.

    PNG
    media_image5.png
    100
    131
    media_image5.png
    Greyscale
,
where the groups R11 are mutually bonded benzene rings. The group L is a C6 aryl linking group. The integer b is four (4) and the integer a is one (1). The reference discloses that the compound is a delayed fluorescence compound and when utilized in light emitting devices yields devices with a high light emission efficiency ([0008]).
While the reference does not disclose the singlet energy (S1(M1)) of this compound as recited in the present claim, the compound disclosed by the reference is identical to compound 
Given that both Hatakeyama et al and Nasu et al are drawn to organic light emitting device comprising, anode, cathodes, and light emitting layers, and given that Hatakeyama et al  does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the compound as taught by Nasu et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
From the discussion above, Hatakeyama et al the recited second compound with a singlet energy (S1(M2)) of 2.7 eV, while Nasu et al discloses the recited first compound with a singlet energy (S1(M1)) of 2.9 eV. Thus, the combined disclosures of Hatakeyama et al and Nasu et al disclose the recited first and second compound satisfying the relationship of Numerical Formula 1, i.e. 
S1(M1) > S1(M2).

	Regarding claim 2, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (2A), i.e.

    PNG
    media_image6.png
    255
    293
    media_image6.png
    Greyscale


Regarding claim 3, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21). i.e.

    PNG
    media_image7.png
    260
    299
    media_image7.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; X221a and X222a are NRa, where Ra is a benzene ring; Y21 is a boron atom; the integer m1 is three (3); and R21 is H

Regarding claim 4, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21A). i.e.

    PNG
    media_image8.png
    267
    317
    media_image8.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; Ra is a benzene ring; the integer m1 is three (3) and R21 is H

Regarding claim 5, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted C6 aryl group.

Regarding claim 6, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted phenyl group.

Regarding claim 7, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is not bonded to rings Za and Zb, and Ra is not bonded to rings Za and Zc.



Regarding claim 9, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the compound is a thermally activated delayed fluorescence compound, i.e. a compound that emits light.

Regarding claim 10, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Nasu et al discloses a compound given by recited Formula (11A), i.e.
(Cz)b-L-(A)a,
where Cz is given by recited Formula (11a), i.e.

    PNG
    media_image9.png
    162
    237
    media_image9.png
    Greyscale
,
where X11-X18 are CRx, where Rx is H.



    PNG
    media_image10.png
    189
    213
    media_image10.png
    Greyscale
,
where A3 is H and A1-A2 and A4-A5 are given by recited formula (11a).

Regarding claim 16, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image11.png
    390
    631
    media_image11.png
    Greyscale
,


Regarding claim 17, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image12.png
    390
    631
    media_image12.png
    Greyscale

where layer 106 is an electron transport layer disposed between the anode and the light emitting layer ([0104]).

Regarding claim 18, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses an organic light emitting device, i.e. an electronic device as recited in the present claims.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) and Nasu et al (US 2019/0013481) as applied to claims 1-10, 12, and 16-18 above, and in view of Kawamura et al (WO 2014/10436, cited on IDS filed on 9/26/2019, see English language equivalent US 2016/0197287).

The discussion with respect to Hatakeyama et al and Nasu et al as set forth in Paragraph 5 above is incorporated here by reference.

Regarding claim 13, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. However, Hatakeyama et al does not disclose that the emitting layer further comprises a third compound as recited in the present claims.
Kawamura et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises the following compound (Page 30 – Formula 45):

    PNG
    media_image13.png
    195
    341
    media_image13.png
    Greyscale
.
This compound comprises partial structures given by Formula (31) and (32), i.e.

    PNG
    media_image14.png
    158
    513
    media_image14.png
    Greyscale
,
31, Y32, Y36 and Y34 are carbon atoms, where Y34 is bonded to the carbazolyl group in the compound; Y35 and Y33 are nitrogen atoms. X30 is a nitrogen atom bonded to formula (31). Y41-Y48 are carbon atoms. The reference discloses that the disclosed compound provides for organic light emitting devices with a low drive voltage and exhibit improved luminous efficiency.
Given that both Hatakeyama et al and Kawamura et al are drawn to organic light emitting device comprising, anodes, cathodes, and light emitting layers, and given that Hatakeyama et al  does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the compound as taught by Kawamura et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Hatakeyama et al, Nasu et al, and Kawamura et al teach all the claim limitations as set forth above. As discussed above, X30 in recited Formula (32) is a nitrogen atom.

Regarding claim 15, the combined disclosures of Hatakeyama et al, Nasu et al, and Kawamura et al teach all the claim limitations as set forth above. Kawamura et al does not explicitly disclose compound TADF-2 disclosed on Pages 206 and 207 of the instant Specification with a singlet energy of 3.0 eV. However, Formula (17) of the reference discloses that the bonding of the two (2) carbazole rings occurs at any of the positions on the benzene rings of the carbazole groups. Accordingly, it is clear that the disclosure of the reference encompasses TADF-2 of the instant Specification with a singlet energy of 3.0 eV.  
1(M1)) of 2.9 eV. Thus, from the above, the recited third compound disclosed by Kawamura et al has a singlet energy (S1(M3) = 3.0 eV) greater than the recited first compound disclosed by Nasu (S1(M1) = 2.9 eV).

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) in view of Kawamura et al (WO 2014/10436, cited on IDS filed on 9/26/2019, see English language equivalent US 2016/0197287).

Regarding claim 1, Hatakeyama et al discloses an organic light emitting device with the following structure (Figure 1 and [0104]):

    PNG
    media_image1.png
    390
    631
    media_image1.png
    Greyscale
,
comprising a positive electrode (102) corresponding to the recited anode, a negative electrode (108) corresponding to the recited cathode, and a light emitting layer (105) between the anode and cathode.


    PNG
    media_image2.png
    281
    561
    media_image2.png
    Greyscale
.
This compound corresponds to the recited second compound given by Formula (2) of the claims, where rings Za, Zb, and Zc are benzene rings, i.e. unsubstituted C6 aryl rings; X21 and X22 are NRa, where Ra is benzene, i.e. an unsubstituted C6 aryl group; and Y2 is a boron atom. While the reference does not disclose the singlet energy (S1(M2)) of this compound as recited in the present claim, the compound disclosed by the reference is identical to compound BN-1 disclosed on Pages 206 and 208 of the instant Specification and which possesses a singlet energy of 2.7 eV.
	The reference teaches all the claim limitations a set forth above. However, the reference does not disclose that the light emitting layer comprises the first compound given by Formula (1) as recited in the present claims.
	Kawamura et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises the following compound (Page 30 – Formula 45):

    PNG
    media_image15.png
    228
    408
    media_image15.png
    Greyscale
.
This compound corresponds to the recited first compound given by Formula (1), i.e.
(B)b-L-(A)a,
where the integers a and b are one (1); the group A is given by recited Formula (a-1), i.e.

    PNG
    media_image16.png
    156
    158
    media_image16.png
    Greyscale
.
The group B is given by Formula (b-2), i.e.

    PNG
    media_image17.png
    104
    128
    media_image17.png
    Greyscale
,
where R11 are C6 aryl groups and are mutually bonded to form a ring. The group L is a single bond. The reference discloses that the disclosed compound provides for organic light emitting devices with a low drive voltage and exhibit improved luminous efficiency.

Given that both Hatakeyama et al and Kawamura et al are drawn to organic light emitting device comprising, anode, cathodes, and light emitting layers, and given that Hatakeyama et al  does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the compound as taught by Kawamura et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
From the discussion above, Hatakeyama et al the recited second compound with a singlet energy (S1(M2)) of 2.7 eV, while Kawamura et al discloses the recited first compound with a singlet energy (S1(M1)) of 3.0 eV. Thus, the combined disclosures of Hatakeyama et al and Kawamura et al disclose the recited first and second compound satisfying the relationship of Numerical Formula 1, i.e. 
S1(M1) > S1(M2).

	Regarding claim 2, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (2A), i.e.

    PNG
    media_image6.png
    255
    293
    media_image6.png
    Greyscale
.

Regarding claim 3, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21). i.e.

    PNG
    media_image7.png
    260
    299
    media_image7.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; X221a and X222a are NRa, where Ra is a benzene ring; Y21 is a boron atom; the integer m1 is three (3); and R21 is H

Regarding claim 4, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21A). i.e.

    PNG
    media_image8.png
    267
    317
    media_image8.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; Ra is a benzene ring; the integer m1 is three (3); and R21 is H

Regarding claim 5, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted C6 aryl group.

Regarding claim 6, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted phenyl group.

Regarding claim 7, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is not bonded to rings Za and Zb, and Ra is not bonded to rings Za and Zc.

Regarding claim 8, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that the compound is a thermally activated delayed fluorescence compound.

Regarding claim 9, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the compound is a thermally activated delayed fluorescence compound, i.e. a compound that emits light.

Regarding claim 10, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. From the discussion above, Kawamura et al discloses a compound given by recited Formula (11A), i.e.
(Cz)b-L-(A)a,
where Cz is given by recited Formula (11a), i.e.

    PNG
    media_image9.png
    162
    237
    media_image9.png
    Greyscale
,
where X11-X18 are CRx, where RX is H and a substituted heteroraryl group.



Regarding claim 16, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image11.png
    390
    631
    media_image11.png
    Greyscale
,
where layer 104 is a hole transport layer between the cathode and the light emitting layer ([0104]).

Regarding claim 17, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image12.png
    390
    631
    media_image12.png
    Greyscale

where layer 106 is an electron transport layer between the anode and the light emitting layer ([0104]).

Regarding claim 18, the combined disclosures of Hatakeyama et al and Kawamura et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses an organic light emitting device, i.e. an electronic device as recited in the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767